Warner, C. J.
The question made by the record in this case is, Avhether Pearce, Wheless & Co., Avho are engaged in the city of Augusta, doing a factorage, commission, and ware-house business, are legally liable to pay the tax assessed by an ordinance of the City Council of Augusta, passed on the 31st day of March, 1867. The Ordinance of the City Council, imposes a' tax on the gross sales of cotton of tAventy-five cents on every hundred dollars; on every hundred dollars of commissions received by commission merchants and cotton factors, three dollars; on every hundred dollars of the gross amount of all sales of goods, wares, merchandize, and produce (except cotton) and receipts for storage, a tax of one dollar, payable quarterly.
By the Act of the General Assembly, passed in 1798, the City Council of Augusta, are vested “ivith full power, and authority, to make such assessments on the inhabitants of Augusta, or those Avho hold taxable property Avithin the same, for the safety, benefit, convenience, and advantage of the said city, as shall appear to them expedient.” Are the specific objects of taxation embraced in the Ordinance, taxable property, as recognized by the laws of this State? The Act of 9th of January, 1852, declaring Avhat shall be taxable property in this State, enumerates under the head of “ personal property ” amongst other things, “ all chattels, monej's, goods, Avares, and merchandize, capital invested in shipping *599or tonnage, or capital otherwise invested.” See Acts, 1851-2, page 288. “Chattels property, is a term which includes all kinds of property, except the freehold or things which are parcel of it. It is a more extensive term than goods, or effects.” 1st Bouvier’s Law Dictionary, 257. “Capital in commerce, as applied to individuals, is those objects, whether consisting of money, or other property, which a merchant, trader, or other person, adventures in an undertaking.” 1st Bouvier’s, 233. “ By the term merchandize, is understood all those things which merchants sell, either by wholesale, or retail, as dry goods, hardware, groceries, drugs &c. 2nd Bouvier’s, 142. The Act of 24th December, 1835, declares, “ that the City Council of Augusta, shall have full power and authority Jo assess and tax property of every kind and description, situated, used, or operated upon in said city, that' may be owned by individuals, or corporations, residing or located out of the said city.” According to the express provisions of this Act, it is confined to property which may be owned by individuals, or corporations, residing, or located out of the city. Still, we can hardly suppose, that it was the intention of the Legislature, to tax the property of non-residents of the city, in a different manner from that of those who resided in the city. The taxable personal property of the citizen, as defined by the Act of 1852, includes all chattels, moneys, goods, wares, and merchandize, as well as capital invested in shipping or topnage, or capital otherwise invested. These terms, defining what shall be considered £S proper objects of. taxation, are, in our judgment, sufficiently comprehensive, to embrace the subject matter of taxation contained in the Ordinance of the City Council, set forth in the record. As to the general power, and authority of the City Council of Augusta, to assess a tax on the inhabitants thereof, see Frederick, vs. The City Council of Augusta, 5th Georgia Reports, 561. Let the judgment of the Court below be affirmed.